Citation Nr: 0308582	
Decision Date: 05/06/03    Archive Date: 05/15/03

DOCKET NO.  01-05 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel




INTRODUCTION

The veteran served on active duty from March 1968 to March 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the November 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO).  The Board remanded this matter to 
the RO in July 2001 for additional development.  The RO 
complied with the remand instructions and has returned the 
case to the Board for further appellate review.

The issue of entitlement to service connection for hearing 
loss previously was prepared for appellate review.  During 
the pendency of this appeal, the RO granted service 
connection for bilateral hearing loss in a January 2003 
rating decision.  Accordingly, that issue is no longer before 
the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran did not engage in combat with the enemy.

3.  The record does not contain credible supporting evidence 
that confirms the veteran's claimed stressors.

4.  The record does not contain a competent medical diagnosis 
of PTSD.




CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 3.303, 
3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits, and redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159 (2002).

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C. 
§ 5103A (West Supp. 2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In the present case, the veteran was 
informed of the evidence needed to substantiate his claim by 
means of the discussions in the January and November 2000 
rating decisions, April 2001 Statement of the Case, and 
January 2003 Supplemental Statement of the Case.

In the rating decisions, the veteran was informed of the 
basis for the denial of his claim for service connection.  In 
the Statement of the Case and Supplemental Statement of the 
Case, the RO notified the veteran of all regulations 
pertinent to his claim, informed him of the reasons for the 
denial, and provided him with additional opportunities to 
present evidence and argument in support of his claim.  In 
addition, the RO sent a letter to the veteran in August 1999 
that explained his responsibility of submitting a detailed 
description of his alleged stressors.  Finally, January and 
June 2002 letters from the RO and the July 2001 Board remand 
specifically advised the veteran of the provisions of the 
VCAA.  Therefore, the Board finds that the rating decisions, 
Statement of the Case, Supplemental Statement of the Case, 
and related letters provided to the veteran specifically 
satisfy the notice requirements of 38 U.S.C.A. § 5103 of the 
new statute. 

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West Supp. 2002).  Here, the RO 
requested the appropriate stressor verification information, 
and obtained the relevant VA clinical records.  The veteran 
was also afforded VA examinations.  The veteran did not 
request a personal hearing.  Therefore, the Board finds that 
the RO has done everything reasonably possible to assist the 
veteran and that no further action is necessary to meet the 
requirements of the VCAA.

Generally, to establish service connection for a particular 
disability, the evidence of record must demonstrate that a 
disease or injury resulting in a current disability was 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2002).  With 
regard to PTSD, however, VA regulations reflect that symptoms 
attributable to PTSD are often not manifested in service.  
Accordingly, service connection for PTSD requires current 
medical evidence establishing a diagnosis of the condition, 
presumed to include the adequacy of the PTSD symptomatology 
and the sufficiency of a claimed in-service stressor; 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f); Cohen v. 
Brown, 10 Vet. App. 128, 138 (1997).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Zarycki v. Brown, 6 Vet. App. 91, 97-98 
(1993).  If it is determined through military citations or 
other supportive evidence that a veteran engaged in combat 
with the enemy, and the claimed stressors are related to 
combat, the veteran's lay testimony regarding the reported 
stressors must be established as conclusive evidence as to 
their actual occurrence.  No further development or 
corroborative evidence will be necessary if the veteran's 
testimony is found to be satisfactory.  Such testimony must 
be credible and "consistent with the circumstances, 
conditions, or hardships of such service."  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d), (f).  

In the present case, the veteran's DD 214 reflects that he 
received no awards or decorations necessarily indicative of 
combat.  The veteran does not contend that he served in 
combat.  Rather, he claims that he experienced stressful 
events while serving aboard the USS Chicago off the coast of 
Vietnam from March through August 1969.  Therefore, the 
veteran's lay testimony alone is insufficient to establish 
the occurrence of the alleged stressor.  The record must 
include some corroborative evidence that substantiates or 
verifies the veteran's testimony or statements as to the 
occurrence of the alleged stressor.  Such corroborating 
evidence cannot consist solely of after-the-fact medical 
nexus evidence.  See Moreau v. Brown, 9 Vet. App. 389, 396 
(1996).  

Service personnel records confirm that the veteran served off 
the coast of Vietnam from March through August 1969.  In 
October 2002, the Marine Corps Historical Center informed the 
RO that it had no records for the veteran's detachment during 
the relevant time period.  Command Chronology Reports of the 
Marine Corps Detachment of the USS Chicago from January 1968 
to December 1969 indicate that the USS Chicago was a guided 
missile cruiser with nuclear capability.  It performed 
routine training exercises as well as a period of search and 
rescue of downed pilots.  In 1969, it served in the Gulf of 
Tonkin and visited the port of Da Nang.  A history of the USS 
Chicago from the "Dictionary of American Naval Fighting 
Ships" shows that it served as primary air defense during 
the mining of Haiphong harbor in 1972, after the veteran's 
tour of duty on the ship.

The veteran had no psychiatric history prior to 1999.  He 
presented at the VA in January 1999 with complaints of sleep 
disturbance, nightmares, and anger.  He was assessed with 
questionable PTSD and referred to psychiatry.  In March 1999, 
the veteran reported that he had been depressed for a year 
because his friend had killed his girlfriend and had 
committed suicide.  He was assessed with rule out depression 
and rule out PTSD.  The following month, the veteran again 
reported an exacerbation of symptoms due to the dual suicide 
and murder one year earlier.  In June 1999, the veteran 
described his experiences aboard the USS Chicago and was 
diagnosed with PTSD.  In August 1999, the veteran reported 
that he was doing better and the mental status examination 
was essentially negative.  He continued to be assessed with 
PTSD.  

At an August 1999 VA examination, the veteran informed the VA 
examiner that he served on a Navy ship for 10 months and 
protected the security of nuclear missiles.  He was stationed 
near a hospital ship in Da Nang and thought about the 
casualties.  These experiences caused him to worry.  He now 
had dreams of friends whom he had lost and bombs dropping.  
His symptoms also included hypervigilance, intrusive 
thoughts, and social isolation.  He had been self-employed 
for the past 20 years and he was divorced.  The examiner 
observed that the veteran was difficult to interview because 
he was vague.  Mental status examination was negative, and 
the veteran was capable of performing the activities of daily 
living.  The veteran was diagnosed with mild symptoms of PTSD 
and assigned a Global Assessment of Functioning (GAF) score 
of 70.  

VA clinical records from June 2000 through July 2001 show 
that the veteran was diagnosed with PTSD.  In June 2000, the 
veteran claimed that he witnessed many planes fall into the 
water and that his ship was contaminated.  In January 2001, 
the veteran claimed that he had been discharged early from 
ship duty due to psychiatric problems.  He now experienced 
symptoms such as depression, nightmares, flashbacks, 
irritability, poor concentration, and sleep impairment.  He 
continued to report the same symptoms in April and July 2001.  
In July 2001, the veteran claimed that during service he had 
worried about airplanes crashing onto his ship, the ship's 
nuclear weapons, and other dangers such as Russian 
submarines.  

In February 2002, the veteran wrote that he was on the Gulf 
of Tonkin from March through August 1969.  He claimed that he 
saw an aircraft carrier conducting air strikes, planes going 
down, and the injured and dead returning to the aircraft 
carrier.  The threats of using nuclear weapons in Vietnam and 
the threats of air attacks, as well as providing security 
aboard the ship, were very stressful to him.  

At a December 2002 VA examination, the veteran's mental 
status examination was within normal limits except for a 
mildly anxious affect.  He had difficulty providing detailed 
descriptions of some of his military experiences.  He 
reported that his primary duty aboard the USS Chicago was 
security and that the ship carried a nuclear missile.  The 
veteran felt under pressure from the constant threat of 
nuclear war.  He also claimed that he saw downed planes fall 
into the ocean and watched firefights from a distance.  He 
believed that many of his comrades died but he did not know 
their names.  In Da Nang, the veteran's ship was stationed 
near a makeshift hospital and he saw the casualties being 
transported.

The examiner reviewed the veteran's psychiatric history, 
which showed an increase in symptoms following the September 
11, 2001 terrorist attacks.  The veteran reported that 
current events had increased his anxiety and other symptoms.  
He reported symptoms of nervousness, worry, irritability, 
insomnia, low energy, poor concentration, and social 
isolation.  The veteran no longer worked due to physical 
disabilities and he lived with his long-term girlfriend.

The veteran was administered several psychological tests that 
produced profiles which were not suggestive of clinically 
significant symptoms typically seen among individuals with 
PTSD.  He was diagnosed with adjustment disorder with chronic 
anxiety and assigned a GAF score of 70.  The examiner 
commented that the veteran appeared to have some anxiety 
related to his military experiences that was exacerbated by 
the events of September 11, 2001.  The veteran reported that 
his symptoms had existed since service; however, he had not 
sought treatment until recently.  Further, the veteran did 
not meet the diagnostic criteria for PTSD.  The reported 
stressors appeared to be of minimal severity and did not 
clearly meet the DSM-IV criteria for exposure to a 
significant traumatic stressor.  Objective test results were 
below the threshold for clinically significant symptoms and 
were not consistent with a diagnosis of PTSD. 

In conclusion, the Board finds that the veteran has reported 
no stressors capable of independent verification.  His 
predominant stressors appear to be his thoughts and worries 
about the dangers of nuclear weapons and other hypothetical 
situations.  He also claims to have observed casualties from 
a significant distance.  The veteran has reported no actual 
participation in a stressful event other than the daily 
stress of living aboard a missile cruiser.  Without the 
identification of names, units, dates, and locations, these 
stressors cannot be verified.  In this regard, the record 
fails to contain a stressor capable of corroboration.  
Notably, the most recent VA examiner found that the veteran's 
stressors failed to meet the DSM-IV criteria.  Accordingly, 
the record contains no credible supporting evidence that the 
claimed in-service stressors actually occurred.  

The Board further finds that the veteran's claim must fail 
due to the lack of a competent diagnosis of PTSD.  As to 
whether the record contains an adequate diagnosis of PTSD, 
the evidence includes two VA examinations and VA clinical 
records for consideration.  The Board acknowledges that the 
veteran was diagnosed with PTSD by the initial VA examiner 
and by the VA clinicians.  However, there is no indication 
that these diagnoses were rendered in compliance with the 
DSM-IV or that they were based upon verified stressors.  In 
this respect, the diagnoses are inadequate.  See Cohen v. 
Brown, 10 Vet. App. 128, 138 (1997).  

The Board also accords more weight to the comprehensive 
December 2002 VA examination.  At that examination, the 
veteran failed to exhibit the appropriate complex of 
symptoms, failed to produce the necessary profile on 
psychological testing, and failed to report a sufficient 
stressor.  Notably, both VA examiners found that the veteran 
was vague in relating his military experiences and both 
reported negative mental status examinations.  Accordingly, 
the Board finds that a preponderance of the evidence is 
against a grant of service connection for PTSD in that the 
record lacks both a verified stressor and a competent 
diagnosis of PTSD.


ORDER

Service connection for PTSD is denied.




		
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

